Memorandum: Following denial of his pretrial motion to suppress physical evidence (cocaine), defendant pleaded guilty to attempted criminal possession of a controlled substance in the fifth degree. The record establishes that defendant made a knowing, intelligent and voluntary waiver of his right to appeal (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Saunders, 190 AD2d 1092, lv denied 81 NY2d 1019). That waiver precludes review of the merits of the suppression court’s denial of defendant’s suppression motion (see, People v Gardner, 167 AD2d 937; People v Roberts, 152 AD2d 678, 679, lv denied 74 NY2d 851). Were we to reach the merits, we would conclude that defendant failed to show that he had standing to challenge the search of the premises pursuant to the search warrant (see, People v Sanchez-Reyes, 172 AD2d 1034, lv denied 78 NY2d 926) and that, in any event, defendant’s conduct in purposefully discarding the contraband constituted an abandonment of the bag and its contents (see, People v Terry, 190 AD2d 1064, 1065, lv denied 81 NY2d 1081). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Attempted Criminal Possession Controlled Substance, 5th Degree.) Present — Pine, J. P., Lawton, Fallon, Callahan and Doerr, JJ.